993 F.2d 1541
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William T. WOHLFORD;  Mary Clare D. Wohlford, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 92-1635.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 27, 1992Decided:  May 24, 1993

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.  Samuel G. Wilson, District Judge.  (CA-90-177-A)
William T. Wohlford, Mary Clare D. Wohlford, Appellants Pro Se.
Richard Albert Lloret, Offoce of the United States Attorney, Roanoke, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before WILKINS, Circuit Judge, and SPROUSE and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
William T. Wohlford and Mary Clare D. Wohlford appeal from the district court's order granting summary judgment to the United States on some counts and dismissing with prejudice the remainder of the counts for failure to state a claim upon which relief could be granted.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wohlford v. United States, No. CA-90-177-A (W.D. Va.  Mar. 31, 1992).  We deny the Wohlfords' motion for stay of FmHA proceedings pending appeal in light of this disposition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED